Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Response to Amendment

This office action is in response to Amendment filed on 08/03/2022.
Claims 1, 9 and 14 have been amended.
Claims 3, 14, 16 and 18-20 have been cancelled.
Claims 15 and 17 have been withdrawn from consideration.

Rejoinder
Claims 1-2, 4-13 and 21-22, directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), claims 15 and 17, directed to the process of making or using an allowable product, previously withdrawn from consideration as a result of a restriction requirement, are hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on 06/01/2021 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
			
	
Response to Arguments/Reason
Applicant's arguments, with regards to claims 1-2, 4-13, 15, 17 and 21-22, filed on 08/003/2022 have been fully considered and they are persuasive. Particularly, on pages 8-9 of the Applicant’s Response, applicants argued that Ma ‘421 and Li ‘352 do not disclose the limitations of independent claim including: “the first power line extends, in different directions and towards the two opposite sides of the display panel, from the first power bus to the first region and the second region, respectively, and further extends in the first region and the second region, so as to be electrically connected to the first pixel units in the first region and the first pixel units in the second region, respectively; and the first power line is configured to receive the power supply voltage provided by the power management circuit only through the first power bus between the first region and the second region, and the first pixel units in the first region and the first pixel units in the second region are respectively on both sides of the first power bus”.  The Examiner finds the arguments are persuasive.  Therefore, the Examiner made decision to allow these limitations over the prior art of record.

Allowable Subject Matter
Claims 1-2, 4-13, 15, 17 and 21-22 are allowed.
The following is an examiner’s statement of reasons for allowance: the whole application meets all formal and substantive requirements and the language of the claims is enabled by, and finds adequate descriptive support in, the application disclosure as originally filed. Concerning 35 U.S.C. § 102 and §103 requirements, the application meets all requirements.
Regarding claims 1, 9 and 15, the known prior art does not teach the claim as a whole. In particular, the prior art does not disclose or fairly suggest the features: “the first power line extends, in different directions and towards the two opposite sides of the display panel, from the first power bus to the first region and the second region, respectively, and further extends in the first region and the second region, so as to be electrically connected to the first pixel units in the first region and the first pixel units in the second region, respectively; and the first power line is configured to receive the power supply voltage provided by the power management circuit only through the first power bus between the first region and the second region, and the first pixel units in the first region and the first pixel units in the second region are respectively on both sides of the first power bus” in combination with the remaining limitations called for in claim 1.
None of the prior art on record contains such a limitation, nor given the prior art on record is it obvious to one of ordinary skill in the art to add said limitations as called for in claims 1, 9 and 15. Therefore, claims 1, 9 and 15 are allowed as it is not anticipated by or obvious over the teachings of the prior art on record. Furthermore, claims 2, 4-8, 10-13, 17 and 21-22 are also allowed as they depend from the allowed base claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DZUNG T TRAN whose telephone number is (571) 270-3911.  The examiner can normally be reached on M-F 8 AM-5PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Purvis can be reached on 571-272-1236.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DZUNG TRAN/
Primary Examiner, Art Unit 2829